      Case 5:21-cv-00045-TES Document 1 Filed 02/03/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


EUGENE ROBERTS,                              :
                                             :
                                             :
                                             :
               Plaintiff,                    :       Civil Action File No.

                                             :
       vs.                                   :       (JURY TRIAL DEMANDED)
                                             :
                                             :
GREAT WEST CASUALTY                          :
COMPANY, C & B TRANSPORT,                    :
LLC and CAROLINA CORRALES                    :
                                             :
               Defendants.                   :


                   PLAINTIFF’S COMPLAINT FOR DAMAGES

       COMES NOW, the Plaintiff, Eugene Roberts and files this his Complaint against

the Defendants, Great West Casualty Company, C & B Transport, LLC and Carolina

Corrales and respectfully shows this Court the following facts:

                        1. STATEMENT OF JURISDICTION

1.1    Plaintiff Eugene Roberts is a resident of Bonaire, Georgia within this judicial

       District and Division.

1.2    Defendant, Great West Casualty Company is a foreign corporation. It issued a

       contract of liability insurance to C& B Transport, LLC which provides coverage

       for the subject vehicle collision, which forms the basis of this lawsuit, by which

       Great West Casualty Company agreed to be liable for all losses occasioned by the

       negligence of Great West Casualty Company and their drivers. Under O.C.G.A. §
      Case 5:21-cv-00045-TES Document 1 Filed 02/03/21 Page 2 of 5




      46-7-12(e), Great West Casualty Company is a proper party in this lawsuit and is

      directly liable to Plaintiff for the damages alleged herein.

1.3   Defendant C & B Transport, LLC is a foreign corporations registered as motor

      common carriers with the United States Department of Transportation and having

      their principal place of business in Temple, Arizona.

1.4   Defendant Carolina Corrales is a resident of Glendale, Arizona and is an

      employee of C & B Transport, LLC.

1.5   Defendant C & B Transport, LLC, by and through its employee, Defendant

      Carolina Corrales, caused its truck to collide with the Plaintiff’s vehicle.

1.6   Plaintiff prays herein for a jury trial and judgment, notwithstanding, court costs,

      in excess of $250,000 against the Defendants ,

1.7   The Defendants are subject to the jurisdiction of this Court pursuant to 28 U.S.C.
      §1332.


                                       2. VENUE

2.1   The subject accident occurred in Houston County, Georgia within the Middle

      District, Macon Division.

2.2   Venue is proper in The United States District Court, Middle District of Georgia,

      Macon Division, pursuant to 28 U.S.C. § 1391.



                            3. STATEMENT OF FACTS

3.1   On August 14, 2019, Eugene Roberts was stopped at a red light on Old Perry

      Road at its intersection with Georgia Highway 96 in Houston County, Georgia.
       Case 5:21-cv-00045-TES Document 1 Filed 02/03/21 Page 3 of 5




3.2    The truck driven by Carolina Corrales was traveling on Georgia Highway 96,

       approaching the red light at its intersection with Old Perry Road in Houston

       County, Georgia.

3.3    The light for plaintiff turned green and he began to proceed through the

       intersection.

3.4    Defendant Corrales negligently and with total disregard for the safety of others

       failed to stop at the red light, entered the intersection and struck plaintiff’s

       vehicle.

3.5    During all times relevant to this Complaint, Defendant Corrales was acting within

       the scope of her employment with the Defendants.

3.6    Defendants are liable to the Plaintiff for the negligent acts and omissions of

       Defendant Corrales.

3.7    The force of the impact, caused by the negligent operation of the truck by

       Defendant Corrales, caused extensive damage to the vehicle in which the Plaintiff

       was driving.

3.8    Plaintiff Roberts suffered great mental and physical injuries as a result of the

       collision which was the result of the negligent acts and omissions of the

       Defendants.

3.9    This collision, caused by the Defendants’ employee’s negligence, severely injured

       Plaintiff.

3.10   Defendant Corrales violated the provisions of Georgia law for automotive safety

       and was negligent in the following particulars:

       (1)     in failing to keep a proper lookout;
       Case 5:21-cv-00045-TES Document 1 Filed 02/03/21 Page 4 of 5




       (2)        in failing to obey a traffic control device in violation of O.C.G.A. § 40-6-

                  21; and

       (3)        Defendant Corrales was otherwise negligent.

3.11   Eugene Roberts in no way contributed to the collision that resulted in his injuries.



                                           COUNT I

                            4. NEGLIGENCE AND DAMAGES

4.1    Plaintiff repeats each preceding paragraph of this Complaint as if set forth herein

       in full.

4.2    Plaintiff suffered physical and mental injuries as a result of the accident caused by

       the Defendants’ employee’s negligence.

4.3    Defendant’s negligence was the direct and proximate cause of the injuries and

       mental distress suffered by Plaintiff.

4.4    Plaintiff is entitled to recover from the Defendant an amount of damages for his

       injuries to be determined by a jury, after deliberation, in an amount not less than

       $250,000.00.



WHEREFORE, Plaintiff Eugene Roberts prays:

(a)    that process issue according to the Statute so requiring the Defendants to timely

make and file their Answer and Affirmative Defenses according to law;

(b)    that he be given a jury trial on all issues so triable by jury comprised of qualified

12 jurors duly sworn, qualified and serving according to the law and as such acting upon

their sacred oath;
      Case 5:21-cv-00045-TES Document 1 Filed 02/03/21 Page 5 of 5




(c)   that he be awarded damages for her physical and mental injury suffered in an

amount to be determined by the jury in their fair and enlightened conscious; and

(d)   that he be awarded damages for her emotional distress and fear suffered in an

amount to be determined by the jury in their fair and enlightened conscious.



AYERBE & ARNOLD LLC.
3608 Vineville Avenue
P. O. Box 3608
Macon, GA 31208
(478) 474-2252


                                    /s/ Paul R Ayerbe
                                    Paul R. Ayerbe
                                    State Bar No. 029810
